LEIBSON, Justice,
dissenting.
I respectfully dissent from that portion of the majority opinion construing the pre-1990 version of KRS 342.340(2) to include notifica*668tion in the event of nonrenewal. “Cancellation” has a precise meaning that does not include nonrenewal. “Cancellation terminates an existing contract, whereas a refusal to renew is merely a refusal to enter a new or to continue an old contract.” Couch, Insurance 2d, § 67:39.
If the term “cancellation,” as used in the former statute failed to express legislative intent, it is not this Court’s function to give it a broader interpretation. The proper mechanism was followed when in 1990 the General Assembly amended the statute. Our majority opinion prematurely and improperly rewrites the statute.